NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                          NOV 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHRISTINE CORONA,                                No. 15-16163

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01473-MCE-AC

   v.
                                                  MEMORANDUM*
 MICHELE VERDEROSA; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Christine Corona appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging deprivation of her constitutional

rights in connection with an arrest, search, and seizure. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2010) (dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6)); Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.

2004) (dismissal on the basis of judicial immunity). We affirm.

      The district court properly dismissed the claims against defendants Gatie,

Jones, Vinson, and Montgomery because Corona failed to allege facts sufficient to

state a plausible § 1983 claim. See Hebbe, 627 F.3d at 341-42 (though pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); see also West v. Atkins,

487 U.S. 42, 48 (1988) (“To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under the

color of state law.”).

      The district court properly dismissed the claims against defendant Judge

Verderosa on the ground that the judge was absolutely immune from civil liability,

see Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988) (judges are

absolutely immune from damage actions taken within the jurisdiction of their

courts), and properly dismissed the claims against defendant Tweddell on the

ground that she was entitled to quasi-judicial immunity, see Curry v. Castillo (In re

                                            2                                     15-16163
Castillo), 297 F.3d 940, 948 (9th Cir. 2002) (individuals who perform functions

that are judicial in nature, or have a sufficiently close nexus to the adjudicative

process are entitled to a grant of quasi-judicial immunity).

      Corona’s contention regarding alleged judicial bias is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      15-16163